     Case 2:15-cv-01045-RFB-BNW Document 788 Filed 01/13/21 Page 1 of 4




 1   WILLIAM A. ISAACSON (pro hac vice)
     (wisaacson@paulweiss.com)
 2   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 3   2001 K Street, NW
     Washington, DC 20006
 4   Telephone: (202) 223-7313

 5   STACEY K. GRIGSBY (pro hac vice)
     (sgrigsby@cov.com)
 6   COVINGTON & BURLING LLP
 7   One CityCenter
     850 Tenth Street, NW
 8   Washington, DC 20001
     Telephone: (202) 662-5238
 9
     DONALD J. CAMPBELL (1216)
10   (djc@campbellandwilliams.com)
11   J. COLBY WILLIAMS (5549)
     (jcw@campbellandwilliams.com)
12   CAMPBELL & WILLIAMS
     700 South 7th Street, Las Vegas, NV 89101
13   Telephone: (702) 382-5222
14
     Attorneys for Defendant Zuffa, LLC, d/b/a
15   Ultimate Fighting Championship and UFC

16
17
                                   UNITED STATES DISTRICT COURT
18
                                       DISTRICT OF NEVADA
19
20    Cung Le, Nathan Quarry, Jon Fitch, Brandon    Case No.: 2:15-cv-01045-RFB-(BNW)
      Vera, Luis Javier Vazquez, and Kyle
21    Kingsbury on behalf of themselves and all     DEFENDANT ZUFFA, LLC’S
22    others similarly situated,                    MOTION TO WITHDRAW BOIES
                                                    SCHILLER FLEXNER LLP AS
23                   Plaintiffs,                    COUNSEL OF RECORD
             v.
24
      Zuffa, LLC, d/b/a Ultimate Fighting
25
      Championship and UFC,
26
                     Defendant.
27
28
     Case 2:15-cv-01045-RFB-BNW Document 788 Filed 01/13/21 Page 2 of 4



     TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:
 1
              PLEASE TAKE NOTICE that, pursuant to Local rule IA 11-6(b), Defendant Zuffa, LLC
 2

 3   (“Zuffa”), respectfully moves the Court to withdraw the following attorneys who represented

 4   Zuffa while at the law firm Boies Schiller Flexner LLP (“Boies Schiller”) as counsel of record for
 5   Zuffa:
 6
              Nicholas A. Widnell <nwidnell@bsfllp.com>;
 7            Marcy Norwood Lynch <mlynch@bsfllp.com>;
              Richard J. Pocker <rpocker@bsfllp.com>;
 8            Jonathan Shaw <jshaw@bsfllp.com>;
              Brent Nakamura <bnakamura@bsfllp.com>;
 9            Steven Holtzman <sholtzman@bsfllp.com>;
10            Suzanne Jaffe Nero <snero@kslaw.com>; and
              Abby L. Dennis <adennis@bsfllp.com>.
11
12            Neither Boies Schiller nor any of the attorneys identified above are representing Zuffa in
13   this action any longer, and they should be removed from all further notices. The law firms Paul,
14
     Weiss, Rifkind, Wharton & Garrison LLP, Covington & Burling LPP, and Campbell & Williams
15
     continue to serve as counsel for Zuffa in this action through the other attorneys of record
16
     identified on the Court’s CM/ECF system service list. Accordingly, the proposed withdrawal of
17
18   Boies Schiller will not result in delay of any discovery, hearing or trial. Notice of the proposed

19   withdrawal of the attorneys identified above has already been provided to Zuffa, and is being

20   provided to opposing counsel through this filing.
21
              For the reasons stated above, Zuffa respectfully requests that the Court enter an order
22
     withdrawing Boies Schiller and counsel identified above as counsel of record for Zuffa.
23
     Dated: January 13, 2021                PAUL, WEISS, RIFKIND, WHARTON & GARRISON
24                                          LLP
                                            William A. Isaacson (admitted pro hac vice)
25                                          2001 K Street, NW
                                            Washington, DC 20006
26                                          Telephone: (202) 223-7313; Fax: (202) 379-4937
                                            wisaacson@paulweiss.com
27
28

                                                       1
     Case 2:15-cv-01045-RFB-BNW Document 788 Filed 01/13/21 Page 3 of 4




 1                                COVINGTON & BURLING LLP
                                  Stacey K. Grigsby (admitted pro hac vice)
 2                                One CityCenter
                                  850 Tenth Street, NW
 3                                Washington, DC 20001
                                  Telephone: (202) 662-5238
 4                                sgrigsby@cov.com

 5
                                  CAMPBELL & WILLIAMS
 6
                                     /s/ J. Colby Williams
 7                                Donald J. Campbell (State Bar No. 1216)
                                  J. Colby Williams (State Bar No. 5549)
 8                                700 South 7th Street
                                  Las Vegas, NV 89101
 9                                Telephone: (702) 382-5222; Fax: (702) 382-0540
                                  djc@cwlawlv.com
10                                jcw@cwlawlv.com

11                                Attorneys for Defendant Zuffa, LLC, d/b/a Ultimate
                                  Fighting Championship and UFC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     Case 2:15-cv-01045-RFB-BNW Document 788 Filed 01/13/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that the foregoing Defendant Zuffa, LLC’s Motion to

 3   Withdraw Boies Schiller Flexner LLP as Counsel of Record was served on January 13, 2021

 4   via the Court’s CM/ECF electronic filing system addressed to all parties on the e-service list.

 5
 6                                         By: /s/ J. Colby Williams

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
